





EXHIBIT 10.1




SECURITIES EXCHANGE AGREEMENT

This Securities Exchange Agreement (this “Agreement”) is dated as of August 5,
2014, between Vycor Medical, Inc., a Delaware corporation (the “Company”), and
Fountainhead Capital Management Limited (“Fountainhead”).

WHEREAS, subject to the terms and conditions set forth in this Agreement,
Fountainhead desires to exchange the total amount of it debt owed to it by the
Company into preferred stock of the Company, as more fully described in this
Agreement.

WHEREAS, the Company is willing to issue preferred stock of the Company,
together with Warrants as described below, in change for an extinguishment of
its debt to Fountainhead.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Fountainhead agree as
follows:

ARTICLE I.
PURCHASE AND SALE

1.1

Closing.  The closing of this transaction shall take place on a mutually agreed
date which is not later than August 5, 2014 (unless extended by the mutual
agreement of the parties) (the “Closing Date”).  On the Closing Date, upon the
terms and subject to the conditions set forth herein, substantially concurrent
with the execution and delivery of this Agreement by the parties hereto, the
Company agrees to exchange its outstanding debt from the Company comprising
principal of $1,641,487, ( the “Debt”) for and into $1,641,487 of Company Series
D Convertible Preferred Stock (the “Preferred Stock”) based on an original issue
price of $1,641,487.  At the Closing, simultaneously, the Debt shall be
cancelled on the books of the Company and the Company shall deliver to
Fountainhead (a) the Preferred Stock and (b) the Warrants (as described below).
 

1.2

Deliveries.

(a)

On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to Fountainhead the following:

(i)

this Agreement duly executed by the Company;

(ii)

a Certificate for a number of shares of Preferred Stock registered in the name
of Fountainhead calculated based upon an original issue price of $1,641,487,
together with a copy of the Certificate of Designation for the Preferred Stock
(in the form attached hereto as Exhibit A);

(iii)

a Series A Warrant registered in the name of Fountainhead in the form attached
hereto as Exhibit B which will entitle the holder to purchase a





1







--------------------------------------------------------------------------------




number of Company Common shares equal to seventy-five percent (75%) of the
number of Company Common Shares into which the Preferred Stock is convertible
for a period of three (3) years from the date of issuance of the Warrants at an
exercise price of $3.08;

(b)

On the third (3rd) anniversary of the Closing Date, the Company shall deliver or
cause to be delivered to Fountainhead the following:

(i)

a Series B Warrant registered in the name of Fountainhead in the form attached
hereto as Exhibit B which will entitle the holder to purchase a number of
Company Common shares equal to fifty percent (50%) of the number of Company
Common Shares into which the Preferred Stock held by Fountainhead at that time
is convertible for a period of three (3) years from the date of issuance of the
Warrants at an exercise price of equal to the closing price of the Company’s
common stock on the trading day immediately prior to such third (3rd)
anniversary of the Closing Date;

(c)

The Series A Warrant and Series B Warrants are hereinafter collectively referred
to as the “Warrants”.

(d)

On or prior to the Closing Date, Fountainhead shall deliver or cause to be
delivered to the Company, as applicable, the following:

(i)

this Agreement duly executed by Fountainhead;

(ii)

A release with respect to the Debt duly executed by Fountainhead;

1.3

Closing Conditions.

(a)

The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i)

the accuracy in all material respects on the Closing Date of the representations
and warranties of Fountainhead contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

(ii)

all obligations, covenants and agreements of Fountainhead required to be
performed at or prior to the Closing Date shall have been performed; and

(iii)

the delivery by Fountainhead of the items set forth in Section 1.2(b) of this
Agreement.

(b)

The respective obligations of Fountainhead hereunder in connection with the
Closing are subject to the following conditions being met:

(i)

the accuracy in all material respects when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein);





2







--------------------------------------------------------------------------------




(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii)

the delivery by the Company of the items set forth in Section 1.2(a) of this
Agreement;

ARTICLE II.
REPRESENTATIONS AND WARRANTIES

2.1

Representations and Warranties of the Company. Except as may have been disclosed
in writing by the Company or otherwise disclosed in the Company’s filings with
the U.S. Securities and Exchange Commission (“SEC”), the Company hereby makes
the following representations and warranties to Fountainhead:

(a)

Organization and Qualification.  The Company is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  The Company is not in violation nor default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.  The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in: (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, taken as a
whole, or (iii) a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations hereunder (any of (i),
(ii) or (iii), a “Material Adverse Effect”) and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

(b)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
 The execution and delivery of each of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith.  This Agreement has
been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or





3







--------------------------------------------------------------------------------




other equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(c)

No Conflicts.  The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Preferred Stock and Warrants and the
consummation by it of the transactions contemplated hereby and thereby do not
and will not: (i) conflict with or violate any provision of the Company’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of the Company, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

(d)

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of this Agreement.

(e)

Issuance of the Preferred Stock and Warrants.  The Preferred Stock is duly
authorized and, when issued, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens imposed by the Company other than
restrictions on transfer provided for in applicable state and federal securities
laws and regulations.  The shares issuable on exercise of the Warrants, will be
validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company other than restrictions on transfer provided for in
applicable state and federal securities laws and regulations.  The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable pursuant to this Agreement and the Warrants.

(f)

SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any





4







--------------------------------------------------------------------------------




untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act. The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(g)

Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.

(h)

Litigation.  There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement or the Preferreed Stock or Warrants or (ii) could, if there
were an unfavorable decision, have or reasonably be expected to result in a
Material Adverse Effect.  Neither the Company, nor any director or officer
thereof, is or has been the subject of any action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. To the knowledge of the Company, there has not been, and there
is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company.  The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company  under the Exchange Act or the
Securities Act.  





5







--------------------------------------------------------------------------------




2.2

Representations and Warranties of the Fountainhead.  Fountainhead hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein):

(a)

Organization; Authority.  Fountainhead is an entity duly incorporated or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation with full right, corporate, partnership, limited
liability company or similar power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and performance by Fountainhead of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Fountainhead.  This Agreement has been duly executed by
Fountainhead, and when delivered by Fountainhead in accordance with the terms
hereof, will constitute the valid and legally binding obligation of
Fountainhead, enforceable against it in accordance with its terms, except: (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(b)

Own Account.  Fountainhead understands that the Preferred Stock and Warrants and
the stock issuable on exercise of the Warrants are “restricted securities” and
have not been registered under the Securities Act or any applicable state
securities law and is acquiring such securities as principal for its own account
and not with a view to or for distributing or reselling them or any part thereof
in violation of the Securities Act or any applicable state securities law, has
no present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law.  Fountainhead is entgering into this
Agreement in the ordinary course of its business.

(c)

Fountainhead Status.  Fountainhead is either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.

(d)

Experience of Fountainhead.  Fountainhead, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Preferred Stock and Warrants, and has so
evaluated the merits and risks of such investment.  Such Fountainhead is able to
bear the economic risk of an investment in such securities and, at the present
time, is able to afford a complete loss of such investment.

The Company acknowledges and agrees that the representations contained in
Section 2.2 shall not modify, amend or affect such Fountainhead’s right to rely
on the Company’s representations





6







--------------------------------------------------------------------------------




and warranties contained in this Agreement or any representations and warranties
contained herein or any other document or instrument executed and/or delivered
in connection with this Agreement or the consummation of the transaction
contemplated hereby.

ARTICLE III.
OTHER AGREEMENTS OF THE PARTIES

3.1

Transfer Restrictions.  

(a)

The Preferred Stock, Warrants and any common stock issuable upon exercise of the
Warrants may only be disposed of in compliance with state and federal securities
laws.  In connection with any transfer of such securities other than pursuant to
an effective registration statement or Rule 144, to the Company or to an
Affiliate of a Fountainhead, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights and
obligations of Fountainhead under this Agreement.

(b)

Fountainhead agree to the imprinting, so long as is required by this Section
3.1, of a legend on any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

(c)

Certificates evidencing the Shares and Warrant Shares shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Preferred Stock or shares issued pursuant to the exercise of
the Warrants pursuant to Rule 144, (iii) if such securities, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly if required by the





7







--------------------------------------------------------------------------------




Transfer Agent to effect the removal of the legend hereunder.  If all or any
portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the shares issuable upon exercise
of the Warrants, or if such securities may be sold under Rule 144 and the
Company is then in compliance with the current public information required under
Rule 144, or if such securities may be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities or if such legend is
not otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such securities shall be issued free of all legends.

(d)

Fountainhead agrees with the Company that Fountainhead will sell any securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 3.1 is predicated upon the
Company’s reliance upon this understanding.




ARTICLE IV.
MISCELLANEOUS

4.1

Entire Agreement.  This Agreement, together with the exhibits hereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, oral
or written, with respect to such matters, which the parties acknowledge have
been merged into such documents, exhibits and schedules.

4.2

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing delivered by fax or
e-mail transmission and shall be deemed given and effective on the earliest of:
(a) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (Eastern Time) or (b) the next day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto later
than 5:30 p.m. (Eastern Time). The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

4.3

Amendments; Waivers.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Fountainhead or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.





8







--------------------------------------------------------------------------------




4.4

Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

4.5

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Fountainhead (other than by merger).  Fountainhead may
assign any or all of its rights under this Agreement to any Person to whom such
Fountainhead assigns or transfers any of the securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
securities, by the provisions of the this Agreement that apply to Fountainhead.

4.6

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

4.7

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida, without
regard to the principles of conflicts of law thereof.  Each party agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of Boca Raton. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Boca Raton, Palm Beach County for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of this Agreement), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then in addition to the obligations of any party,
the prevailing party in such action, suit or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

4.8

Survival.  The representations and warranties contained herein shall survive the
Closing.

4.9

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any





9







--------------------------------------------------------------------------------




signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

4.10

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

4.11

Replacement of Securities.  If any certificate or instrument evidencing any
securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement securities.

4.12

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Fountainhead and
the Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

4.13

Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments thereto. In addition, each
and every reference to share prices and shares of Company stock in this
Agreement shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the
Company common stock that occur after the date of this Agreement.

4.14

WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.





10







--------------------------------------------------------------------------------







(Signature Pages Follow)





11







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




VYCOR MEDICAL, INC.




/s/ David Cantor

Address for Notice:

6401 Congress Ave

Suite 140

Boca Raton, FL 33487

By:__________________________________________

Name: David Cantor
Title:   President




With a copy to (which shall not constitute notice):

Fax: (631) 794-2444

Robert Diener, Esq.

56 Laenani Street

Haiku, HI 96708

Fax: (310) 362-8887




 


 
 
 

FOUNTAINHEAD CAPITAL MANAGEMENT LIMITED




/s/ Gisele La Miere

Address for Notice:
Portman House
Hue Street
St. Helier
Jersey
JE4 5RP, C.I

By:__________________________________________

Name: Gisele La Miere
Title:  For and on behalf of Moulton Limited--Director




/s/ Carole Dodge

Fax: +44 1534 630113

By:__________________________________________

Name:  Carole Dodge
Title:  For and on behalf of Berwin Limited--Director




 







 





12







--------------------------------------------------------------------------------




EXHIBIT A




FORM OF SERIES D PREFERRED STOCK

CERTIFICATE OF DESIGNATIONS





13







--------------------------------------------------------------------------------




EXHIBIT B




FORM OF SERIES A WARRANT





14







--------------------------------------------------------------------------------




EXHIBIT C




FORM OF SERIES B WARRANT





15







--------------------------------------------------------------------------------